     Case 3:20-cv-00072-RCJ-CLB Document 158 Filed 03/17/21 Page 1 of 4



1     LEIGH T. GODDARD, NV Bar #6315
      McDONALD CARANO LLP
2     100 W. Liberty St., Tenth Floor
      Reno, Nevada 89501
3     Telephone: (775) 788-2000
      lgoddard@mcdonaldcarano.com
4
      JAMES C. DUGAN (admitted pro hac vice)
5     JORDAN C. WALL (admitted pro hac vice)
      WILLKIE FARR & GALLAGHER LLP
6     787 Seventh Avenue
      New York, NY 10019
7     Telephone: (212) 728-8000
      jdugan@willkie.com
8     jwall@willkie.com
      Attorneys for Plaintiff
9

10                              UNITED STATES DISTRICT COURT

11                                    DISTRICT OF NEVADA

12                                             *****

13    INDEPENDENT TECHNOLOGIES, LLC
      d/b/a ANOVA,
14                                                 Case No. 3:20-cv-00072-RCJ-CLB
                   Plaintiff,
15                                                 ORDER GRANTING
      v.                                           JOINT STIPULATION TO ADJOURN
16                                                 SETTLEMENT CONFERENCE
      OTODATA WIRELESS NETWORK, INC.,
17    STEVEN RECHENMACHER, and
      BRIAN RECHENMACHER,
18
                   Defendants.
19

20          Plaintiff Independent Technologies, LLC d/b/a Anova (“Plaintiff” or “Anova”) and

21    Defendants Otodata Wireless Network, Inc. (“Otodata”), Steven Rechenmacher

22    (“Steven”), and Brian Rechenmacher (“Brian” and with Steven, the “Rechenmachers,”

23    and with Otodata and Steven, collectively “Defendants”) jointly file this stipulation to

24    adjourn the upcoming March 31, 2021 settlement conference and concomitant deadlines,

25    as set forth in this Court’s January 7, 2021 Order (ECF No. 150).

26          In light of the imminent deadlines, starting with the March 16, 2021 deadline for

27    Plaintiff to submit a formal settlement offer, and that presently the parties are actively

28    negotiating a potential settlement, the parties respectfully propose to extend by 14 days
     Case 3:20-cv-00072-RCJ-CLB Document 158 Filed 03/17/21 Page 2 of 4



1     the deadlines imposed by the Court’s January 7 Order, including the settlement

2     conference, as set forth below.

3     I.      STIPULATED SCHEDULE FOR ADJOURNMENT OF SETTLEMENT
              CONFERENCE
4
                    ITEM                  CURRENT DATE              ADJUSTED DATE
5

6           1. Plaintiff’s Offer to   March 16, 2021 (15 days   March 30, 2021 (15 days
               Defendants             before settlement         before settlement
7                                     conference)               conference)

8           2. Defendants’            March 21, 2021 (10 days   April 5, 2021 (9 days
               Counteroffer to        before settlement         before settlement
9              Plaintiff              conference)               conference)
10
            3. Settlement             March 24, 2021 (7 days    April 7, 2021 (7 days
11             Conference             before settlement         before settlement
               Statement              conference)               conference)
12
            4. Settlement             March 31, 2021, 9 am PST April 14, 2021, 9 am PST
13             Conference
14

15    ///
16    ///
17    ///
18    ///
19    ///
20    ///
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///



                                                -2-
     Case 3:20-cv-00072-RCJ-CLB Document 158 Filed 03/17/21 Page 3 of 4



1     DATED: March 16, 2021.

2      LAW OFFICES OF STEPHEN S.                  MCDONALD CARANO LLP
       SMITH, LLP
3

4      By:/s/ Stephen S. Smith                    /s/ Leigh Goddard
       Stephen S. Smith, Esq.                     Leigh T. Goddard
5      (Admitted Pro Hac Vice)                    100 West Liberty Street | Tenth Floor
       303 North Glenoaks Blvd, Suite 200         Reno, NV 89501
6      Burbank, CA 91502                          (775) 788-2000 Telephone
                                                  lgoddard@mcdonaldcarano.com
7      Matthew D. Francis
       Arthur A. Zorio                            James C. Dugan (admitted pro hac vice)
8      BROWNSTEIN HYATT FARBER                    Jordan C. Wall (admitted pro hac vice)
       SCHRECK, LLP                               WILLKIE FARR & GALLAGHER LLP
9      5371 Kietzke Lane                          787 Seventh Avenue
       Reno, Nevada 89611                         New York, NY 10019
10                                                (212) 728-8000 Telephone
       Attorneys for Defendants                   jdugan@willkie.com
11     Otodata Wireless Network, Inc., Steven     jwall@willkie.com
       Rechenmacher, and Brian
12     Rechenmacher                               Attorneys for Plaintiff Independent
                                                  Technologies, LLC d/b/a Anova
13

14

15          IT IS HEREBY ORDERED that the joint stipulation to adjourn the settlement

16    conference is approved.

17                                    IT IS SO ORDERED.

18
                                      ___________________________________
19                                    UNITED STATES MAGISTRATE JUDGE
20
                                              March 17, 2021
                                      DATED: ____________________
21

22

23

24

25

26

27

28



                                                -3-
     Case 3:20-cv-00072-RCJ-CLB Document 158 Filed 03/17/21 Page 4 of 4



1                                     CERTIFICATE OF SERVICE

2              I hereby certify, under penalty of perjury, that I am an employee of McDonald
3     Carano LLP and that pursuant to LR 5-3 I caused to be electronically filed on this date a
4     true and correct copy of Joint Stipulation to Adjourn Settlement Conference of the Court
5     using the CM/ECF system which will automatically e-serve the same on the attorneys set
6     forth below:
7                       Matthew D. Francis
                        Arthur A. Zorio
8                       Brownstein Hyatt Farber Schreck, LLP
                        5371 Kietzke Lane
9                       Reno, NV 89511
                        mfrancis@bhfs.com
10
                        azorio@bhfs.com
11
                        Stephen S. Smith
12                      Law Offices of Stephen S. Smith, LLP
                        303 North Glenoaks Blvd., Suite 200
13                      Burbank, CA 91502
                        ssmith@stephensmithlaw.com
14

15             DATED: March 16, 2021.

16

17                                               /s/ Nancy A. Hoy
                                                 Nancy A. Hoy
18
      4842-4449-0977, v. 1
19

20

21

22

23

24

25

26

27

28


                                                   -4-
